Citation Nr: 0212103	
Decision Date: 09/16/02    Archive Date: 09/26/02	

DOCKET NO.  00-25 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of 
dental trauma for the purpose of compensation.

2.  Entitlement to service connection for the residuals of 
dental trauma for the purpose of outpatient treatment.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in September 1999, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

Current evidence of record demonstrates that the veteran does 
not have a dental abnormality which is due to a combat wound 
or other inservice dental trauma, nor is there evidence that 
he has a current dental disorder related to service other 
than replaceable missing teeth, nor is there evidence of 
circumstances which would qualify the veteran for VA dental 
treatment under any category providing for such treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder 
for VA compensation purposes have not been met.  38 C.F.R. 
§ 3.381 (2001).

2.  The criteria for service connection for a dental disorder 
for the purpose of receiving VA outpatient treatment have not 
been met.  38 U.S.C.A. § 1712 (West 1991 & Supp. 2002); 
38 C.F.R. § 17.161 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

A review of service clinical records discloses that, during 
the veteran's period of active military service, he received 
treatment for various dental problems, none of which were the 
result of trauma.

On VA general medical examination in September 1997, it was 
noted that the veteran's dental evaluation was within normal 
limits and that multiple previous fillings appeared to be 
intact.  

During an October 1999 VA dental examination, the veteran 
stated that, in 1982, while in service, he fell from a 2 1/2-
ton truck, breaking his tooth.  That tooth had been 
extracted, with the result that he was currently unable to 
chew on the right side of his mouth.  At the time of the 
procedure, they had gone "below the tooth," with the result 
that his face became all swollen, and he was off work for a 
week.  

Functional impairment was described as minimal, due to loss 
of teeth numbers 2, 13, and 31, with tooth number 13 being 
replaced by a bridge.  No loss of motion was reported, 
although he was missing teeth numbers 1, 2, 13, 16, 17, 31 
and 32.  There was a generalized slight to localized moderate 
bone loss on both of the veteran's arches. 

The area that the veteran described as hurting was the right 
retromolar pad.  The maxillary tuberosity, status post 
extraction of teeth numbers 1 and 2, exhibited a slight 
supereruption, with thickened tissue which struck the lower 
retromolar pad.  This was distal to missing teeth numbers 31 
and 32.  The retromolar pad was slightly reddened, though 
there was no interocclusal or interarch space at that point.  
The extraction area around teeth numbers 31 and 32 showed 
normal post extraction morphology, with decreased bone 
present, buccal-lingually.  These areas appeared well healed, 
and within normal limits.  As regards post extraction shape 
and contour, there was evidence of interarch interference 
when biting, with super eruption of the maxillary tuberosity 
and thickened tissue striking the lower right retromolar pad.  
Noted at the time of examination was that tooth number 30 had 
undergone a root canal and crown.

The examiner reported that he had undertaken a through review 
of the veteran's medical records, which failed to reveal any 
evidence of dental trauma to the lower right jaw.  Dental 
records showed no evidence of teeth missing on service 
entrance examination in January 1979.  Periapical X-rays of 
teeth numbers 17 and 32 conducted later in 1979 showed 
evidence of mesiangular impactions.  Further radiographic 
studies of tooth number 32 conducted in March 1980 revealed a 
lytic bone lesion, most likely infectious in nature.  
Periapical X-rays of teeth numbers 31 and 32 conducted later 
in 1980 showed that both teeth were missing.  Dental records 
dated in 1993 showed missing teeth numbers 1, 2, 16, 17, 31, 
and 32.  A service dental record dated in 1996 showed that 
tooth number 13 had been extracted.  A subsequent record 
dated in 1997 showed that a bridge had been inserted between 
teeth numbers 12 and 14.  

In the opinion of the examiner, the veteran did not suffer 
dental trauma resulting in the loss of teeth numbers 31 and 
32.  Rather, tooth number 32 was impacted against the distal 
of number 31, and had a large radiolucency associated with 
it.  Teeth numbers 31 and 32 were removed prior to August 
1980.  It was the examiner's belief that tooth number 32 had 
been removed because of impaction, a source of pericoronitis, 
and that the removal of tooth number 32 may have resulted in 
the loss of tooth number 31, either at the same time, or 
within a fairly short time period.  The examiner further 
indicated that it was his belief that tooth number 2 had been 
extracted due to the unopposed nature of missing tooth number 
31, leading to the nonfunctional status of tooth number 2.  
The examiner indicated that he did not believe that the 
veteran's dental problems were due to trauma to his lower 
right jaw.

On the issue of whether the veteran's dental problems were at 
least as likely as not related to inservice trauma, the 
examiner indicated that the veteran's dental problems were 
not related to any such inservice dental trauma.  Rather, he 
had impacted wisdom teeth and infections, which caused the 
removal of tooth number 32, as well as mesiangular impactions 
causing the loss of tooth number 31.  In the opinion of the 
examiner, while trauma might cause an acute flare up of the 
infected area, it would not cause the initial condition.  

In a rating decision of February 2000, the RO granted service 
connection for dental treatment on a one-time basis for teeth 
numbers 1, 2, 13, 16, 17, 31 and 32.  

During the course of a hearing before an RO hearing officer 
in November 2000, the veteran offered testimony regarding the 
nature and etiology of his current dental problems.

In a private medical record of June 2002, there were noted 
certain dental problems with teeth numbers 3, 5, 29 and 30.

During the course of a hearing before the undersigned Member 
of the Board in June 2002, the veteran offered additional 
testimony regarding the etiology of his current dental 
pathology.  

Analysis

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently 
passed Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as they impact upon the adjudication of the 
veteran's current claims.  However, following a thorough 
review of the record, the Board is satisfied that the VA has 
met its "duty to assist" the veteran in the development of 
all facts pertinent to his claims.  This is to say that the 
VA has made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims, 
including the scheduling of a VA dental examination, and the 
obtaining of a medical opinion.  In point of fact, in 
correspondence of August 2001, the RO contacted the veteran 
in order that he might be made aware of the provisions of the 
Veterans Claims Assistance Act, specifically, the "notice" 
and "duty to assist" requirements of that Act.  Under such 
circumstances, no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
mandated by that legislation.

In the present case, the veteran is seeking entitlement to 
service connection for a dental disability.  He essentially 
contends that, while on active duty, he sustained trauma to 
his lower jaw (i.e., the mandible) as a result of which he 
has experienced continuing dental problems.  

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  The fact that a condition or injury occurred in 
service is not enough.  There must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for any disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Prior to June 8, 1999, the VA Schedule for Rating 
Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be service connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120, 17.123.  38 C.F.R. § 4.149 
(1998).  

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed.  The 
provisions of that regulation were added to 38 C.F.R. 
§ 3.381, which now notes that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161. 

Because the purpose of the above amendment was merely to 
clarify the requirements for service connection of dental 
disorders, and the circumstances in which VA would consider 
certain dental conditions service connected for treatment 
purposes, the Board finds that the changes in the regulations 
pertaining to dental claims were not substantive in the 
context of the present claim, and that a comparative 
consideration of the former and revised regulations is not 
required pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  See Service Connection of Dental Conditions 
for Treatment Purposes, 64 Fed. Reg. 30,392, 30,393 (June 8, 
1999) (currently codified at 38 C.F.R. Pts. 3 and 4).

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for the 
veteran's missing teeth for the purpose of receiving 
disability compensation.  As discussed in detail above, 
replaceable missing teeth do not constitute a disabling 
condition for which service connection may be granted for 
compensation purposes.  At present, there is no indication 
that the veteran's missing teeth are not replaceable.  In 
point of fact, certain of those teeth have been replaced by a 
bridge.  Accordingly, the Board must conclude that the weight 
of the evidence is against an award of service connection for 
the teeth in question.  See 38 C.F.R. § 4.149 (1998); 
38 C.F.R. § 3.381 (2001).

As noted above, a veteran may be entitled to service 
connection for the purpose of receiving VA outpatient dental 
treatment where he or she qualifies under one of the 
categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. 
§ 17.161, such as veterans having a compensable service-
connected dental condition (Class I eligibility); veterans 
having a noncompensable service-connected dental condition, 
provided that they apply for treatment within a certain 
period after service (Class II eligibility); and those having 
a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:  

(A)  Is service connected and compensable in degree; or

(B)  is service connected, but not compensable in 
degree, if:  

(i) the dental condition or disability is shown to 
have been in existence at the time of the veteran's 
discharge or release from active military, naval, 
or air service; 

(ii) the veteran had served on active duty for a 
period of not less than 180 days or, in the case of 
a veteran who served on active duty during the 
Persian Gulf War, 90 days immediately before such 
discharge or release; and 

(iii) application for treatment is made within 90 
days after such discharge or release, except that 
(1) in the case of a veteran who reentered active 
military, naval, or air service, within 90 days 
after the date of such veteran's prior discharge or 
release from such service, application may be made 
within 90 days from the date of such veteran's 
subsequent discharge or release from such service, 
and (2) if a disqualifying discharge or release has 
been corrected by competent authority, application 
may be made within 90 days after the date of 
correction; and 

(iv) the veteran's certificate of discharge or 
release from active duty does not bear a 
certification that the veteran was provided, within 
the 90-day period immediately before the date of 
such discharge or release, a complete dental 
examination (including dental X-rays) and all 
appropriate dental services and treatment indicated 
by the examination to be needed; 

(C)  is a service-connected dental condition or 
disability due to combat wounds or other service trauma, 
or of a former POW; 

(D) is associated with and is aggravating a disability 
resulting from some other disease or injury which was 
incurred in or aggravated by active military, naval, or 
air service; 

(E) is a nonservice-connected condition or disability of 
a veteran for which treatment was begun while such 
veteran was receiving hospital care under this chapter 
and such services and treatment are reasonably necessary 
to complete such treatment; or where 

(F) the veteran is a former POW who was detained or 
interned for a period of not less than 90 days; 

(G) the veteran has a service-connected disability rated 
as total; or where 

(H) the dental treatment is medically necessary (i) in 
preparation for a hospital admission, or (ii) for a 
veteran otherwise receiving care or services under this 
chapter.  38 U.S.C.A. § 1712(a)(1) (2001).

The provisions of 38 C.F.R. § 17.161 provide that outpatient 
dental treatment may be authorized by the Chief, Dental 
Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth as follows:

(a)  Class I.  Those having a service-connected 
compensable dental disability or condition may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory 
function.  There is no time limitation for making 
application for treatment, and no restriction as to the 
number of repeat episodes of treatment.  

(b) Class II(1)
(i).  Those having a service-connected 
noncompensable dental condition or disability shown 
to have been in existence at time of discharge or 
release from active service, which took place after 
September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable 
condition, but only if:  (A)  They served on active 
duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, 
naval, or air service of not less than 90 days, or 
they were discharged or released under conditions 
other than dishonorable, from any other period of 
active military, naval, or air service of not less 
than 180 days; (B) application for treatment is 
made within 90 days after such discharge or 
release; (C) the certificate of discharge or 
release does not bear certification that the 
veteran was provided, within the 90-day period 
immediately before such discharge or release, a 
complete dental examination (including dental 
X-rays) and all appropriate dental treatment 
indicated by the examination to be needed, and (D) 
Department of Veterans Affairs dental examination 
is completed within six months after discharge or 
release, unless delayed through no fault of the 
veteran.  

(ii)  Those veterans discharged from their final 
period of service after August 12, 1981, who had 
reentered active military service within 90 days 
after the date of a discharge or release from a 
prior period of active military service may apply 
for treatment of service-connected noncompensable 
dental conditions relating to any such periods of 
service within 90 days from the date of their final 
discharge or release.  (iii)  If a disqualifying 
discharge or release has been corrected by 
competent authority, application may be made within 
90 days after the date of correction.

(c)  Class II(a).  Those having a service-connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service 
trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  

(d)  Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who 
had been detained or interned as prisoners of war for a 
period of less than 90 days may be authorized any 
treatment as reasonably necessary for the correction of 
such service-connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 
90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.

(f)  Class IIR (Retroactive).  Any veteran who had made 
prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable 
dental conditions, but was denied replacement of missing 
teeth which were lost during any period of service prior 
to his/her last period of service may be authorized such 
previously denied benefits under the following 
conditions:  (1)  Application for such retroactive 
benefits is made within one year of April 5, 1983.  (2)  
Existing Department of Veterans Affairs records reflect 
the prior denial of the claim.  All Class IIR treatment 
authorized will be completed on a fee-basis status.

(g)  Class III.  Those having a dental condition 
professionally determined to be aggravating disability 
from an associated service-connected condition or 
disability may be authorized dental treatment for only 
those dental conditions which, in sound professional 
judgment, are having a direct and material detrimental 
effect upon the associated basic condition or 
disability.

(h)  Class IV.  Those whose service-connected 
disabilities are rated at 100 percent by schedular 
evaluation or who are entitled to the 100 percent rate 
by reason of individual unemployability may be 
authorized any needed dental treatment.

(i)  Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31 may 
be authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated 
in Section 17.47(g).

(j)  Class VI.  Any veteran scheduled for admission or 
otherwise receiving care and services under Chapter 17 
of 38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., as for a dental condition 
clinically determined to be complicating a medical 
condition currently under treatment.  38 C.F.R. 
§ 17.161.

The VA General Counsel has held in a precedential opinion 
that merely to have had dental extractions during service is 
not tantamount to dental trauma, because treatment of teeth, 
even extractions, in and of itself, does not constitute 
dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
The Board is bound by this opinion.  38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 2002); Smith v. West, 11 Vet. App. 134 
(1998).

In this case, the veteran has contended that, while in 
service, he fell from a truck, injuring his lower jaw.  
However, the record is devoid of evidence of any such 
incident.  Moreover, following a VA dental examination in 
October 1999, it was noted that the veteran's dental problems 
were unrelated to any inservice dental trauma.  Rather, those 
problems were the result of impacted wisdom teeth and 
infection, resulting in the removal of a number of the 
veteran's teeth.  Such removal, as previously noted, is not 
tantamount to dental trauma. 

The Board notes that, as per the aforementioned discussion, 
the veteran was granted service connection for dental 
treatment on a one-time basis for teeth numbers 1, 2, 13, 16, 
17, 31, and 32.  See Class II above.  At present, there is no 
evidence that the veteran was detained or interned as a 
prisoner of war, or that he suffers from a dental condition 
clinically determined to be complicating a medical condition 
being treated by the VA.  Nor is it shown that the veteran's 
service-connected disabilities are rated as totally 
disabling, or that he is in receipt of Chapter 31 vocational 
rehabilitation training.  Under such circumstances, service 
connection for a dental disorder for compensation purposes, 
or for the purpose of establishing eligibility for outpatient 
dental treatment, is not warranted.  

In reaching the above determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in November 2000, and at a subsequent hearing 
before the undersigned Member of the Board in June 2002.  
Such  testimony, while informative, is regrettably not 
probative when taken in conjunction with the entire objective 
evidence presently on file.  The Board does not doubt the 
sincerity of the veteran's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefits sought in light of the 
evidence as a whole.


ORDER

Service connection for the residuals of dental trauma for the 
purpose of compensation is denied.

Service connection for the residuals of dental trauma for the 
purpose of VA outpatient dental treatment is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

